Contrary to the defendants’ contention, upon renewal, the plaintiff provided competent medical evidence raising a triable issue of fact as to whether the alleged injuries to the cervical and lumbar regions of her spine constituted serious injuries within the meaning of Insurance Law § 5102 (d) (see Dixon v Fuller, 79 AD3d 1094, 1094-1095 [2010]). She also provided competent medical evidence raising a triable issue of fact as to whether those alleged injuries were caused by the subject ac*848cident (see Jaramillo v Lobo, 32 AD3d 417, 418 [2006]). Accordingly, upon renewal, the Supreme Court properly vacated its prior order granting the defendants’ motion for summary judgment dismissing the complaint, and thereupon, properly denied that motion. Dillon, J.E, Dickerson, Leventhal, Austin and Miller, JJ., concur.